                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


                                                  2:19-12119-TGB-APP
MELVIN MARTIN,
                                           HON. TERRENCE G. BERG
                  Plaintiff,

      v.
                                          ORDER DISMISSING CASE
HEIDI WASHINGTON, et al.,                  WITHOUT PREJUDICE

                  Defendants.


     Plaintiff Melvin Martin, a state prisoner at the Saginaw

Correctional Facility in Freeland, Michigan, filed this pro se civil rights
action pursuant to 42 U.S.C. § 1983. His initial complaint identified 45
defendants who were current or former employees of the Michigan

Department of Corrections. See ECF No. 1, PageID.1, 19-32 (Compl.). The
Complaint    alleged   that    the   Defendants    had   violated   Martin’s
constitutional rights to equal protection of the law, fair and just

treatment, and due process of law. See id. at PageID.4.
     When screening the Complaint pursuant to 28 U.S.C. § 1915A, the
Court noticed that the Complaint raised multiple issues about seemingly

unrelated incidents and individuals. So, on December 30, 2019, the Court
gave Martin an opportunity to voluntarily dismiss some claims and
Defendants to satisfy Federal Rule of Civil Procedure 20(a)(2), which

governs permissive joinder of defendants. See ECF No. 9 (Order). The
Court ordered Martin to file an amended complaint that provided a short
and plain statement of facts and claims related to one transaction or

occurrence or one series of transactions or occurrences, and which
included questions of fact or law common to all the named defendants.
The Court explained that the statement of facts must be specific as to

who was involved, when the incident(s) occurred, and what the
individual(s) did to violate Martin’s rights. The Court also directed
Martin to list the events in question in strict chronological order and to

keep in mind that the statute of limitations for his claims was three
years. See id. at PageID.63-64.
     Martin subsequently filed an Amended Complaint (ECF No. 13),

but the Amended Complaint did not identify which of the 45 individuals
named in Martin’s initial complaint were involved in a single transaction
or occurrence. Nor did Martin indicate what each Defendant did to violate

his constitutional rights. Instead, Martin named 25 new defendants. See
id. at PageID.77-85
     Furthermore, the Amended Complaint contained the same defects

as the initial Complaint. Although Martin devoted a paragraph to each
of the 25 new Defendants, he continued to make multiple, unrelated
allegations about events occurring at various correctional facilities,

located in two different judicial districts. He did not explain when these
events occurred, and most of the allegations were vague and conclusory.
In short, he failed to limit his claims to one transaction or occurrence or

                                       2
one series of transactions or occurrences, and he failed to show the
existence of a question of law or fact common to the 25 new defendants.

      In an order dated February 17, 2021, the Court concluded that
Martin had not complied with the Court’s previous order, nor satisfied
Rule 20(a)’s requirements. See ECF No. 14, PageID.154-155 (Order).

However,    after    reviewing   the   factors   to   be   considered   when
contemplating an involuntary dismissal under Rule 41(b) of the Federal
Rules of Civil Procedure, the Court concluded that an involuntary

dismissal was inappropriate at the time. See id. at PageID.158. Instead,
the Court ordered Martin to show cause within thirty days of receipt of
the Court’s order why his case should not be dismissed in whole or in part

for his failure to comply with the Court’s previous order or for his failure
to abide by Rule 20(a). See id. at PageID.158. The Court warned Martin
that any failure to comply with the order could result in the dismissal of

this case. See id.
      To date, Martin has not responded to the Court’s order to show
cause, nor filed another amended complaint that complies with Rule

20(a)’s requirements. His conduct constitutes bad faith or contumacious
conduct, and he was warned that failure to comply with the Court’s order
could result in the dismissal of this case. In addition, the Court

considered less drastic sanctions than dismissal when it gave Martin two
opportunities to satisfy Rule 20(a)’s requirements. As such, an
involuntary dismissal of this action is justified. See Stough v. Mayville

                                         3
Cmty. Sch., 138 F.3d 612, 615 (6th Cir. 1998) (setting forth the factors to
be considered when contemplating an involuntary dismissal under Rule

41(b)). Accordingly, this case is DISMISSED without prejudice.


SO ORDERED.


Dated: May 28, 2021         s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                       4
